841 F.2d 1127
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John SHEWCHUN, Plaintiff-Appellant,v.John GLUCH, U.S. Parole Commission, Benjamin F. Baer, AlanJ. Chaset, Deputy Director, U.S. Parole Commission, CarolPavilack Getty, Parole Commissioner, Carol Wilson Muller,Case Analyst, Jean Cage, Legal Technician, Dan J.Fitzgerald, Pre-Release Analyst, Gary W. Lasley, Examiner,Defendants-Appellees.
No. 87-1671.
United States Court of Appeals, Sixth Circuit.
March 8, 1988.

Before ENGEL, MERRITT and CORNELIA G. KENNEDY, Circuit Judges.

ORDER

1
This matter is before the court upon consideration of the appellees' motion to dismiss the appeal for lack of jurisdiction.  Appellant has responded.


2
A review of the record indicates that appellant filed complaints which were filed as three separate civil actions in the United States District Court for the District of Columbia.  That court determined that the cases were habeas corpus actions.  On March 31, 1987, it transferred the actions to the United States District Court for the Eastern District of Michigan because, at that time, the appellant was incarcerated in Milan, Michigan.


3
The actions were filed in the Eastern District of Michigan as civil action number 87-1388.  Appellant sought retransfer of the case back to the District of Columbia on the basis that the complaints were not habeas corpus petitions and because appellant was no longer incarcerated in the Eastern District of Michigan but had been transferred to Springfield, Missouri.  An order was filed on April 30, 1987, transferring the case to the United States District Court for the Eastern District of Missouri and declining to disturb the District of Columbia's interpretation of the complaints as habeas corpus petitions.  Reconsideration of the April 30, 1987, order was denied and appellant appealed.


4
An order of transfer from one district court to another is not appealable.   Middlebrooks v. Smith, 735 F.2d 431 (11th Cir.1984);  In re Dalton, 733 F.2d 710 (10th Cir.1984), cert. dismissed, 469 U.S. 1185 (1985).


5
It is ORDERED that the motion to dismiss be granted and the appeal be and hereby is dismissed.  Rule 8, Rules of the Sixth Circuit.